Exhibit 10.30

KRATON PERFORMANCE POLYMERS, INC.

EXECUTIVE SEVERANCE PROGRAM

Kraton Performance Polymers, Inc., a Delaware corporation (the “Company”), has
adopted the Kraton Performance Polymers, Inc. Executive Severance Program,
effective as of November 1, 2011 (the “Program”), for the benefit of certain
employees of the Company and its subsidiaries, on the terms and conditions
hereinafter stated. The Program is intended to help retain qualified employees
and provide financial security to certain employees of the Company whose
employment with the Company and its Affiliates may be terminated under
circumstances entitling them to severance benefits as provided herein.

The Program, as a “severance pay arrangement” within the meaning of
Section 3(2)(B)(i) of ERISA, is intended to be excepted from the definitions of
“employee pension benefit plan” and “pension plan” set forth under Section 3(2)
of ERISA, and is intended to meet the descriptive requirements of a plan
constituting a “severance pay plan” within the meaning of regulations published
by the Secretary of Labor at Title 29, Code of Federal Regulations §
2510.3-2(b).

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

Section 1.01. Definitions. Capitalized terms used in the Program shall have the
following respective meanings, except as otherwise provided or as the context
shall otherwise require:

“Accrued Obligations” shall have the meaning set forth in Section 3.01(a).

“Affiliate” shall mean any company or other entity controlled by, controlling or
under common control with the Company.

“Annual Bonus” shall mean a discretionary annual bonus paid to a Participant
under the Company’s annual incentive bonus plan or program based upon a
percentage of the Participant’s Base Salary and the achievement of performance
objectives established by the Board each year.

“Average Bonus” shall mean an amount equal to the average of the annual bonuses
paid, if any, to a Participant under the Company’s annual incentive bonus plan
or program for the prior three calendar years (disregarding any proration for
partial years) immediately preceding the Termination Year; provided, however,
that if, owing solely to a tenure of less than three years with the Company, the
Participant has not been paid bonuses for the prior three years, “Average Bonus”
shall mean (i) if the Participant has received a bonus for the prior two years,
the average of the two bonuses actually paid (disregarding any proration for
partial years) and the Notional Bonus Payment for the third year; (ii) if the
Participant has received a bonus for the prior one year, the average of the
bonus actually paid (disregarding any proration for partial years) and the
Notional Bonus Payments for each of the prior two years; or (iii) if the
Participant has not been paid a bonus for any of the prior three years, the
average of the Notional Bonus Payments for each of the prior three years.



--------------------------------------------------------------------------------

“Base Salary” shall mean the base salary (inclusive of any amounts deferred on a
pre-tax basis pursuant to Code Sections 125, 132 or 401(k)) paid to a
Participant immediately prior to his or her Termination Date on an annual basis,
exclusive of any Annual Bonus or other bonus payments or additional payments
under any Benefit Plan.

“Benefit Plan” shall mean any “employee benefit plan” (including any employee
benefit plan within the meaning of Section 3(3) of ERISA), program, arrangement
or practice maintained, sponsored or provided by the Company, including those
relating to compensation, bonuses, profit-sharing, stock option, or other stock
related rights or other forms of incentive or deferred compensation, paid time
off benefits, insurance coverage (including any self-insured arrangements),
health or medical benefits, disability benefits, workers’ compensation,
supplemental unemployment benefits, severance benefits and post-employment or
retirement benefits (including compensation, pension, health, medical or life
insurance or other benefits).

“Board” shall mean the Board of Directors of the Company.

“Cause” shall have the meaning set forth in any written individual employment or
similar agreement between the Company and a Participant, or in the event that a
Participant is not a party to such an agreement, Cause shall mean:

(A) the Participant’s continued failure to substantially perform the duties of
his or her position with the Company (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 30 days following
written notice by the Company to the Participant of such failure; provided,
however, that it is understood that this clause (A) shall not permit the Company
to terminate the Participant’s employment for Cause because of dissatisfaction
with the quality of services provided by or disagreement with the actions taken
by the Participant in the good faith performance of the Participant’s duties to
the Company;

(B) failure of the Participant to maintain his or her principal residence in the
same metropolitan area as the Company’s principal headquarters, which is
currently located in Houston, Texas, or elsewhere as mutually agreed to by the
Participant and the Company;

(C) theft or embezzlement of Company property;

(D) the Participant’s conviction of or plea of guilty or no contest to (i) a
felony or (ii) a crime involving moral turpitude;

(E) the Participant’s willful malfeasance or willful misconduct in connection
with the Participant’s duties of his or her position with the Company or any act
or omission which is materially injurious to the financial condition or business
reputation of the Company or any of its subsidiaries or Affiliates; or

 

2



--------------------------------------------------------------------------------

(F) the Participant’s breach of the provisions of any confidentiality,
non-compete or non-solicitation agreement between the Participant and the
Company.

For purposes of the Program, Cause shall be determined by the affirmative vote
of at least 50% of the members of the Board (excluding the Participant, if a
Board member, and excluding any member of the Board materially involved in
events leading to the Board’s consideration of terminating the Participant for
Cause).

“CEO” shall mean the Company’s chief executive officer.

“Change in Control” shall mean the occurrence of any of the following events:

(A) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all of the assets of the Company to any Person or
group of related persons (a “Group”) for purposes of Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”);

(B) the complete liquidation or dissolution of the Company;

(C) any Person or Group shall become the beneficial owner (within the meaning of
Section 13(d) of the Exchange Act), directly or indirectly, of equity interests
of the Company representing more than 40% of the aggregate outstanding voting
equity interests of the Company and such Person or Group actually has the power
to vote such equity interests in any such election;

(D) the replacement of a majority of the board of directors of the Company over
a two-year period from the directors who constituted such board at the beginning
of such period, and such replacement shall not have been approved by a vote of
at least a majority of the board then still in office who either were members of
such board at the beginning of such period or whose election as a member of such
board was previously so approved; or

(E) a merger or consolidation of the Company with another entity in which
holders of the equity interests of the Company immediately prior to the
consummation of the transaction hold, directly or indirectly, immediately
following the consummation of the transaction, less than 50% of the common
equity interest in the surviving corporation in such transaction.

“Change in Control Multiplier Factor” shall mean (i) the number three (3), if
the Participant is the CEO as of the Termination Date, and (ii) the number two
(2), if the Participant is not the CEO as of the Termination Date.

“Change in Control Severance Continuation Period” shall mean (i) the 36-month
period following a Participant’s Termination Date if the Participant is the CEO
as of the Termination Date; and (ii) the 24-month period following a
Participant’s Termination Date if the Participant is not the CEO as of the
Termination Date.

 

3



--------------------------------------------------------------------------------

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

“Code Section 409A” shall mean Section 409A of the Code and the Treasury
regulations and other interpretive rulings and guidance issued thereunder.

“Common Stock” shall mean the $.01 par value common stock of the Company, and
such other securities of the Company as may be substituted for Common Stock.

“Company Factor” shall mean, for a given year, the company multiplier factor
under the Company’s annual incentive bonus plan as finally determined by the
Compensation Committee for such year.

“Compensation Committee” shall mean the Compensation Committee of the Board.

“Disability” shall have the same meaning assigned to such term in the Company’s
long term disability plan, as in effect from time to time, or if no such plan is
in effect, “Disability” means “permanent and total disability” as defined in
Section 22(e)(3) of the Code.

“Effective Date” shall mean November 1, 2011.

“Employee Benefits” shall mean benefits the Participant may be entitled to due
to his or her coverage or participation in the Benefit Plans.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

“Good Reason” shall mean, when used with reference to any Participant, any of
the following actions or failures to act, but in each case only if it occurs
while such Participant is employed by the Company and then only if it is not
consented to by such Participant in writing:

(A) the failure of the Company to pay or cause to be paid the Participant’s Base
Salary or Annual Bonus (if any) when due;

(B) a material reduction in the Participant’s Base Salary, the target bonus
opportunity with respect to his or her Annual Bonus, or Employee Benefits, other
than an across-the-board reduction in Base Salary or bonus opportunity for all
of the members of the Company’s management team and other than a decrease in
Employee Benefits that applies to all employees otherwise eligible to
participate in the affected plan(s);

 

4



--------------------------------------------------------------------------------

(C) a relocation of the Participant’s primary work location more than 50 miles
from the work location on the date immediately prior to the effective date of
such change; or

(D) a material reduction in the Participant’s duties and responsibilities of his
or her position with the Company.

The foregoing notwithstanding, for purposes of this definition, none of the
actions described in clauses (A) through (D) above shall constitute “Good
Reason” with respect to any Participant if it was an isolated and inadvertent
action not taken in bad faith by the Company and if it is remedied by the
Company within 30 days after receipt of written notice thereof given by such
Participant (or, if the matter is not capable of remedy within 30 days, then
within a reasonable period of time following such 30-day period, provided that
the Company has commenced such remedy within said 30-day period).

If the Participant believes that an event constituting Good Reason has occurred,
the Participant must notify the Company in writing of that belief within 30 days
of the occurrence of the Good Reason event, which notice will set forth the
basis for that belief. The Company will have 30 days after receipt of such
notice (or, if the matter is not capable of remedy within 30 days, then within a
reasonable period of time following such 30-day period, provided that the
Company has commenced such remedy within said 30-day period) (the “Determination
Period”) in which to rectify such event, determine that an event constituting
Good Reason does not exist, or determine that an event constituting Good Reason
exists. If the Company does not take any of such actions within the
Determination Period, the Participant may terminate his or her employment with
the Company for Good Reason within the 30 day period following the end of the
Determination Period by giving written notice to the Company in accordance with
the provisions of Section 2.02, which termination will be effective on the
Termination Date. If the Company determines that Good Reason does not exist,
then (A) the Participant will not be entitled to rely on or assert such event as
constituting Good Reason, and (B) the Participant may file a claim pursuant to
Section 4.01 within 30 days after the Participant’s receipt of written notice of
the Company’s determination.

“Multiplier Factor” shall mean (i) the number one and five tenths (1.5), if the
Participant is the CEO as of the Termination Date, and (ii) the number one (1),
if the Participant is not the CEO as of the Termination Date.

“Notional Bonus Payment” shall mean, for any given year, an amount equal to the
product of the Company Factor for such year multiplied by the Participant’s
target bonus as of the calculation date under the Company’s annual incentive
bonus plan.

“Participant” shall mean an employee of the Company or an Affiliate who is a
Participant in accordance with Section 2.01(a).

“Program” shall mean this Kraton Performance Polymers, Inc. Executive Severance
Program, as amended, supplemented or modified from time to time in accordance
with its terms.

 

5



--------------------------------------------------------------------------------

“Pro-rated Portion” shall mean, with respect to any equity-based grant or award,
a fraction (i) whose numerator is the number of full months elapsed from the
date of grant of such award through the effective date of termination of a
Participant’s employment in the circumstances described in Section 3.01 below,
and (ii) whose denominator is the total number of months over which the grant or
award would have vested or had its restrictions lapse under the applicable award
agreement.

“Removal Notice” shall have the meaning set forth in Section 2.01(a).

“SEC” shall mean the United States Securities and Exchange Commission.

“Severance Continuation Period” shall mean (i) the 18-month period following the
Participant’s Termination Date, if he or she is the CEO as of such Termination
Date, and (ii) the 12-month period following the Participant’s Termination Date,
if he or she is not the CEO as of such Termination Date.

“Successor” shall mean a successor to all or substantially all of the business,
operations or assets of the Company.

“Termination Date” shall mean the date on which a Participant has a “separation
from service” from the Company and its Affiliates within the meaning of Code
Section 409A.

“Termination Notice” shall mean, as appropriate, written notice from (a) a
Participant to the Company purporting to terminate such Participant’s employment
for Good Reason in accordance with Section 2.02 or (b) the Company to any
Participant purporting to terminate such Participant’s employment for Cause or
Disability in accordance with Section 2.03.

“Termination Year” shall mean the calendar year during which the Participant’s
Termination Date occurs.

Section 1.02. Interpretation. In the Program (a) the words “herein,” “hereof”
and “hereunder” refer to the Program as a whole and not to any particular
Article, Section or other subdivision, (b) reference to any Article or Section,
means such Article or Section hereof and (c) the words “including” (and with
correlative meaning “include”) means including, without limiting the generality
of any description preceding such term. The Article and Section headings herein
are for convenience only and shall not affect the construction hereof.

ARTICLE II

ELIGIBILITY AND BENEFITS

Section 2.01. Eligible Employees.

(a) An employee of the Company or its Affiliates who is not party to an
individual employment agreement providing for severance benefits shall be a
Participant in the Program during each calendar year (or partial calendar year)
for which he or she is designated as a Participant by the Compensation
Committee, unless the Participant is given written notice of the Compensation
Committee’s determination that such Participant shall cease to be a Participant

 

6



--------------------------------------------------------------------------------

(such written notice a “Removal Notice”). An individual who is designated a
Participant pursuant to the foregoing sentence shall cease to be a Participant
upon receipt of a Removal Notice from the Compensation Committee. All
Participants shall be listed on Exhibit A attached hereto, and such exhibit
shall constitute a part of this Program.

(b) This Program is only for the benefit of the Participants, and no other
employees, personnel, consultants or independent contractors shall be eligible
to participate in the Program or to receive any rights or benefits hereunder.

Section 2.02. Termination Notices from Participants for Good Reason. For
purposes of the Program, in order for any Participant to terminate his or her
employment for Good Reason, such Participant must give a Termination Notice to
the Company in accordance with the requirements specified under the definition
of Good Reason in Section 1.01, which notice shall be signed by such
Participant, shall be dated the date it is given to the Company, shall specify
the Termination Date and shall state that the termination is for Good Reason and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for such Good Reason. Any Termination Notice given by a
Participant that does not comply in all material respects with the foregoing
requirements as well as the “Good Reason” definition provisions set forth in
Section 1.01 shall be invalid and ineffective for purposes of the Program. If
the Company receives from any Participant a Termination Notice that it believes
is invalid and ineffective as aforesaid, it shall promptly notify such
Participant of such belief and the reasons therefor. Any termination of
employment by the Participant that either does not constitute Good Reason or
fails to meet the Termination Notice requirements set forth above shall be
deemed a termination by the Participant without Good Reason.

Section 2.03. Termination Notices from Company for Cause or Disability. For
purposes of the Program, in order for the Company to terminate any Participant’s
employment for Cause, the Company must give a Termination Notice to such
Participant, which notice shall be dated the date it is given to such
Participant, shall specify the Termination Date and shall state that the
termination is for Cause and shall set forth in reasonable detail the
particulars thereof. For purposes of the Program, in order for the Company to
terminate any Participant’s employment for Disability, the Company must give a
Termination Notice to such Participant, which notice shall be dated the date it
is given to such Participant, shall specify the Termination Date and shall state
that the termination is for Disability and shall set forth in reasonable detail
the particulars thereof. Any Termination Notice given by the Company that does
not comply, in all material respects, with the foregoing requirements shall be
invalid and ineffective for purposes of the Program. Any Termination Notice
purported to be given by the Company to any Participant after the death or
retirement of such Participant shall be invalid and ineffective.

ARTICLE III

SEVERANCE AND RELATED TERMINATION BENEFITS

Section 3.01. Termination of Employment.

(a) Voluntary Termination by Participant. In the event that a Participant’s
employment is terminated by the Participant other than for Good Reason, then the
Participant shall be paid, within 30 days following the Participant’s
Termination Date, the following (with the benefits set forth in (1) through
(3) collectively referred to as the “Accrued Obligations”):

 

7



--------------------------------------------------------------------------------

  (1) the Base Salary through the Termination Date, to the extent not already
paid;

 

  (2) any Annual Bonus earned but unpaid as of the Termination Date for any
previously completed fiscal year; and

 

  (3) reimbursement for any unreimbursed business expenses properly incurred by
the Participant, in accordance with the Company’s applicable policy, prior to
the Termination Date.

Following the Participant’s termination of employment by the Participant other
than for Good Reason, except as set forth in this Section 3.01(a), the
Participant shall have no further rights to any compensation or any other
benefits in the nature of severance or termination pay or in connection with the
termination of his or her employment.

(b) For Cause. In the event that a Participant’s employment is terminated by the
Company for Cause, then the Participant shall be paid, within 30 days following
the Participant’s Termination Date, the following:

 

  (1) the Base Salary through the Termination Date, to the extent not already
paid; and

 

  (2) reimbursement for any unreimbursed business expenses properly incurred by
the Participant, in accordance with the Company’s applicable policy, prior to
the Termination Date.

Following the Participant’s termination of employment by the Company for Cause,
except as set forth in this Section 3.01(b), the Participant shall have no
further rights to any compensation or any other benefits in the nature of
severance or termination pay or in connection with the termination of his or her
employment.

(c) Disability or Death. In the event that a Participant’s employment is
terminated (i) by the Company by reason of the Participant’s Disability or
(ii) as a result of the Participant’s death, then in either case, the following
benefits shall be paid to the Participant or the Participant’s estate, as
applicable:

 

  (1) the Accrued Obligations (at the time set forth in Section 3.01(a)); and

 

  (2) within 60 days following the Participant’s Termination Date, a lump-sum
cash payment equal to the product of (i) his or her Average Bonus and (ii) a
fraction, the numerator of which is the number of days during which the
Participant was employed by the Company in the Termination Year and the
denominator of which is 365.

 

8



--------------------------------------------------------------------------------

Following the Participant’s termination of employment due to death or
Disability, except as set forth in this Section 3.01(c), the Participant shall
have no further rights to any compensation or any other benefits in the nature
of severance or termination pay or in connection with the termination of his or
her employment.

(d) Without Cause or for Good Reason. In the event that a Participant’s
employment is terminated (i) by the Company without Cause (other than due to
Disability or death) or (ii) by the Participant for Good Reason, then, subject
to the provisions of Section 3.02, in either case, the following benefits shall
be paid to the Participant:

 

  (1) the Accrued Obligations (at the time set forth in Section 3.01(a));

 

  (2) a continuation of the Participant’s annual Base Salary for the Severance
Continuation Period, which shall be paid at the same time and in the same manner
as if the Participant had remained employed by the Company during such period;
provided, however, that the payments normally payable during the 60-day period
following the Participant’s Termination Date shall be accrued and paid in a lump
sum within five days following the end of such 60-day period;

 

  (3) within 60 days following the Participant’s Termination Date, a lump sum
cash payment equal to the product of (i) the Multiplier Factor and (ii) his or
her Average Bonus; and

 

  (4) during the Severance Continuation Period, the Participant and his or her
eligible dependents as of the Termination Date shall continue to be covered by
all medical, vision and dental Benefit Plans (excluding disability insurance)
maintained by the Company under which the Participant was covered immediately
prior to the Termination Date (collectively, the “Continued Health Benefits”) at
the same active employee premium cost as a similarly situated active employee;
provided, however, in any case such benefits shall cease if the Participant
becomes entitled to medical benefits from a new employer as provided in
Section 3.03(a). The Company may provide such medical and dental benefits by
paying the Company’s COBRA continuation coverage through such Severance
Continuation Period.

Following the Participant’s termination of employment by the Company without
Cause or by the Participant for Good Reason, except as set forth in this
Section 3.01(d), the Participant shall have no further rights to any
compensation or any other benefits in the nature of severance or termination pay
or in connection with the termination of his or her employment.

(e) Without Cause or For Good Reason Following a Change in Control. In the event
that a Participant’s employment is terminated within one year following a Change
in Control either (i) by the Participant for Good Reason or (ii) by the Company
without Cause (other than due to Disability or death), then, subject to
provisions of Section 3.02, in either case, the following benefits shall be paid
to the Participant:

 

9



--------------------------------------------------------------------------------

  (1) the Accrued Obligations (at the time set forth in Section 3.01(a));

 

  (2) a continuation of the Participant’s annual Base Salary during the Change
in Control Severance Continuation Period which shall be paid at the same time
and in the same manner as if the Participant had remained employed by the
Company during such period; provided, however, that the payments normally
payable during the 60-day period following the Participant’s Termination Date
shall be accrued and paid in a lump sum within five days following the end of
such 60-day period;

 

  (3) within 60 days following the Participant’s Termination Date, a lump sum
cash payment equal to the product of (i) the Change in Control Multiplier Factor
and (ii) his or her Average Bonus; and

 

  (4) during the Change in Control Severance Continuation Period, the
Participant and his or her eligible dependents as of the Termination Date shall
continue to be covered by the Continued Health Benefits under which the
Participant was covered immediately prior to the Termination Date at the same
active employee premium cost as a similarly situated active employee; provided,
however, in any case such benefits shall cease if the Participant becomes
entitled to medical benefits from a new employer as provided in Section 3.03(a).
The Company may provide such medical and dental benefits by paying the Company’s
COBRA continuation coverage through such Severance Continuation Period.

Following the Participant’s termination of employment within one year following
a Change in Control either (i) by the Participant for Good Reason or (ii) by the
Company without Cause, except as set forth in this Section 3.01(e), the
Participant shall have no further rights to any compensation or any other
benefits in the nature of severance or termination pay or in connection with the
termination of his or her employment.

(f) Vested Employee Benefits. Following a Participant’s termination of
employment under Section 3.01(a), (b), (c), (d) or (e), he or she shall be
entitled to such vested Employee Benefits, if any, as to which the Participant
may be entitled under the Benefit Plans the Participant is entitled to pursuant
to the terms of the applicable plans then in effect.

(g) Treatment of Continued Health Benefits. The premium cost to the Company of
providing any Continued Health Benefits which are medical, dental or vision
benefits on a self-insured basis, will be timely reported to the Participant as
taxable income. Any continued medical, dental or vision benefits provided to a
Participant and his or her dependents pursuant to Section 3.01(d) or
Section 3.01(e) are provided concurrent with any rights the Participant and such
dependents may have to continue such coverages under COBRA. The provisions of
this Section 3.01 will not prohibit the Company from changing the terms of such
Continued Health Benefits provided that any such changes apply to all similarly
situated employees of the Company and its Affiliates (e.g., the Company may
switch insurance carriers or preferred provider organizations).

 

10



--------------------------------------------------------------------------------

(h) COBRA. At the expiration of the period applicable to Continued Health
Benefits as provided in Section 3.01(d) and Section 3.01(e), the Participant and
his or her dependents shall be entitled to continued coverage under COBRA for a
period, if any, equal to the difference between the maximum coverage period
applicable to such Participant or an eligible dependent under COBRA and the
period under which Continued Health Benefits were provided pursuant to
Section 3.01(d) or Section 3.01(e).

Section 3.02. Condition to Receipt of Severance Benefits. As a condition to
receipt of any payment or benefits under Section 3.01(d) or Section 3.01(e),
such Participant must enter into a Non-Solicitation, Non-Compete,
Non-Disclosure, Non-Disparagement and Release Agreement (“Release Agreement”)
with the Company and its Affiliates in the form then currently used by the
Company. The Company will provide a Participant with a Release Agreement on or
before the Participant’s Termination Date. The Participant must execute and
return the Release Agreement to the Company no later than the 52nd day following
his or her Termination Date, followed by a seven (7)-day revocation period
following the date the Release Agreement is executed (“Revocation Period”). A
Participant’s failure to timely execute and return the Release Agreement in
accordance with the previous sentence, or the Participant’s revocation of the
Release Agreement during the Revocation Period, will result in a forfeiture of
all benefits payable to the Participant under the terms of the Program other
than the Accrued Obligations and any vested Employee Benefits described under
Section 3.01(f).

Section 3.03. Limitation of Benefits.

(a) Anything in the Program to the contrary notwithstanding, the Company’s
obligation to provide the Continued Health Benefits shall cease if and when the
Participant becomes employed by a third party that provides such Participant
with substantially comparable health and welfare benefits, subject to the
Participant’s right to elect to continue coverage under COBRA.

(b) Any amounts payable under the Program shall be in lieu of and not in
addition to any other severance or termination payment under any other plan or
agreement with the Company. As a condition to receipt of any payment under the
Program, the Participant shall waive any entitlement to any other severance or
termination payment by the Company, including any severance or termination
payment set forth in an individual employment agreement with the Company.
Notwithstanding the foregoing, nothing in this Section 3.03(b) shall abridge the
Participant’s rights with respect to vested benefits under any Benefit Plan.

Section 3.04. Certain Excise Taxes. Notwithstanding anything to the contrary in
this Agreement, if the Participant is a “disqualified individual” (as defined in
Code Section 280G(c)), and the payments and benefits provided for in this
Program, together with any other payments and benefits which the Participant has
the right to receive from the Company or any of its Affiliates, would constitute
a “parachute payment” (as defined in Code Section 280G(b)(2)), then the payments
and benefits provided for in this Program shall be either (a) reduced (but not
below zero) so that the present value of such total amounts and benefits
received by the Participant from the Company and its Affiliates will be one
dollar ($1.00) less than three (3) times Executive’s “base amount”(as defined in
Code Section 280G(b)(3)) and so that no portion of such amounts and benefits
received by the Participant shall be subject to the excise tax

 

11



--------------------------------------------------------------------------------

imposed by Code Section 4999 or (b) paid in full, whichever produces the better
net after tax position to the Participant (taking into account any applicable
excise tax under Code Section 4999 and any other applicable taxes). The
reduction of payments and benefits hereunder, if applicable, shall be made by
reducing, first, payments or benefits to be paid in cash hereunder in the order
in which such payment or benefit would be paid or provided (beginning with such
payment or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its Affiliates) used in determining
if a parachute payment exists, exceeds one dollar ($1.00) less than three
(3) times the Participant’s base amount, then the Participant shall immediately
repay such excess to the Company upon notification that an overpayment has been
made. Nothing in this Section 3.04 shall require the Company (or any Affiliate)
to be responsible for, or have any liability or obligation with respect to, the
Participant’s excise tax liabilities under Code Section 4999.

Section 3.05. Program Unfunded; Participant’s Rights Unsecured. The Company
shall not be required to establish any special or separate fund or make any
other segregation of funds or assets to assure the payment of any benefit
hereunder. The right of any Participant to receive the benefits provided for
herein shall be an unsecured obligation against the general assets of the
Company.

ARTICLE IV

CLAIMS PROCEDURE

Section 4.01. Claims Procedure

(a) It shall not be necessary for a Participant or beneficiary who has become
entitled to receive a benefit hereunder to file a claim for such benefit with
any person as a condition precedent to receiving a distribution of such benefit.
However, any Participant or beneficiary who believes that he or she has become
entitled to a benefit hereunder and who has not received, or commenced
receiving, a distribution of such benefit, or who believes that he or she is
entitled to a benefit hereunder in excess of the benefit which he or she has
received, or commenced receiving, may file a written claim for such benefit with
the Compensation Committee at any time on or prior to the end of the fiscal year
next following the fiscal year in which he or she allegedly became entitled to
receive a distribution of such benefit. Such written claim shall set forth the
Participant’s or beneficiary’s name and address and a statement of the facts and
a reference to the pertinent provisions of the Program upon which such claim is
based. The Compensation Committee shall, within 90 days after such written claim
is filed, provide the claimant with written notice of its decision with respect
to such claim. If such claim is denied in whole or in part, the Compensation
Committee shall, in such written notice to the claimant, set forth in a manner
calculated to be understood by the claimant the specific reason or reasons for
denial; specific references to pertinent provisions of the Program upon which
the denial is based; a description of any additional material or information
necessary for the claimant to perfect his or her claim and an explanation of why
such material or information is necessary; and an explanation of the provisions
for review of claims set forth in Section 4.01(b) below.

 

12



--------------------------------------------------------------------------------

(b) A Participant or beneficiary who has filed a written claim for benefits with
the Compensation Committee which has been denied may appeal such denial to the
Compensation Committee and receive a full and fair review of his or her claim by
filing with the Compensation Committee a written application for review at any
time within 60 days after receipt from the Compensation Committee of the written
notice of denial of his or her claim provided for in Section 4.01(a) above. A
Participant or beneficiary who submits a timely written application for review
shall be entitled to review any and all documents pertinent to his or her claim
and may submit issues and comments to the Compensation Committee in writing. Not
later than 60 days after receipt of a written application for review, the
Compensation Committee shall give the claimant written notice of its decision on
review, which written notice shall set forth in a manner calculated to be
understood by the claimant specific reasons for its decision and specific
references to the pertinent provisions of the Program upon which the decision is
based.

(c) Any act permitted or required to be taken by a Participant or beneficiary
under this Section 4.01 may be taken for and on behalf of such Participant or
beneficiary by such Participant’s or beneficiary’s duly authorized
representative. Any claim, notice, application or other writing permitted or
required to be filed with or given to a party by this Article shall be deemed to
have been filed or given when deposited in the U.S. mail, postage prepaid, and
properly addressed to the party to whom it is to be given or with whom it is to
be filed. Any such claim, notice, application, or other writing deemed filed or
given pursuant to the preceding sentence shall in the absence of clear and
convincing evidence to the contrary, be deemed to have been received on the
fifth (5th) business day following the date upon which it was filed or given.
Any such notice, application, or other writing directed to a Participant or
beneficiary shall be deemed properly addressed if directed to the address set
forth in the written claim filed by such Participant or beneficiary.

ARTICLE V

Miscellaneous Provisions

Section 5.01. Cumulative Benefits. Except as provided in Section 3.03(b), the
rights and benefits provided to any Participant under the Program are in
addition to and shall not be a replacement of, all of the other rights and
benefits provided to such Participant under any Benefit Plan or any agreement
between such Participant and the Company.

Section 5.02. Code Section 409A.

(a) It is intended that the payments and benefits provided under the Program
shall be exempt from or comply with the application of the requirements of Code
Section 409A. This Program shall be construed, administered and governed in a
manner that affects such intent. Specifically, any taxable benefits or payments
provided under the Program are intended to be separate payments that qualify for
the “short-term deferral” exception to Code Section 409A to the maximum extent
possible, and to the extent they do not so qualify, are intended to qualify for
the separation pay exceptions to Code Section 409A, to the maximum extent
possible. To the

 

13



--------------------------------------------------------------------------------

extent that none of these exceptions (or any other available exception) applies,
then notwithstanding anything contained herein to the contrary, and to the
extent required to comply with Code Section 409A, if a Participant is a
“specified employee,” as determined by the Company, as of his or her Termination
Date, then all amounts due under the Program that constitute a “deferral of
compensation” within the meaning of Code Section 409A, that are provided as a
result of a “separation from service” within the meaning of Code Section 409A,
and that would otherwise be paid or provided during the first six months
following the Termination Date, shall be accumulated through and paid or
provided on the first business day that is more than six months after the date
of the Termination Date (or, if the Participant dies during such six -month
period, within 90 days after the Participant’s death).

(b) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A:
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any calendar
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; and (iii) such payments
shall be made on or before the last day of the Participant’s calendar year
following the calendar year in which the expense occurred, or such earlier date
as required hereunder.

(c) The payments and benefits provided under the Program may not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Code Section 409A upon the Participants.
Although the Company will use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A of the Code, the tax
treatment of the benefits provided under the Program is not warranted or
guaranteed. Neither the Company, its Affiliates nor their respective directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by a Participant (or any other
individual claiming a benefit through the Participant) as a result of the
Program.

Section 5.03. No Mitigation. No Participant shall be required to mitigate the
amount of any payment provided for in the Program by seeking or accepting other
employment following a termination of his or her employment with the Company or
otherwise. Except as otherwise provided in Section 3.03, the amount of any
payment provided for in the Program shall not be reduced by any compensation or
benefit earned by a Participant as the result of employment by another employer
or by retirement benefits. The Company’s obligations to make payments to any
Participant required under the Program shall not be affected by any set off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against such Participant.

Section 5.04. Amendment or Termination. The Board may amend (in whole or in
part) or terminate the Program at any time; provided, however, that the Program
cannot be amended or terminated during the one year period following a Change in
Control. Notwithstanding the foregoing, no termination shall reduce or terminate
any Participant’s right to receive, or continue to receive, any payments and
benefits that became payable in respect of a termination of employment that
occurred prior to the date of such termination of the Program. Notwithstanding
the foregoing, nothing herein shall abridge the Compensation Committee’s
authority to designate new Participants to participate in the Program in
accordance with Section 2.01(a) hereof.

 

14



--------------------------------------------------------------------------------

Section 5.05. Enforceability. The failure of the Participants or the Company to
insist upon strict adherence to any term of the Program on any occasion shall
not be considered a waiver of such party’s rights or deprive such party of the
right thereafter to insist upon strict adherence to that term or any other term
of the Program.

Section 5.06. Administration.

(a) The Compensation Committee shall have full and final authority, subject to
the express provisions of the Program, with respect to designation of the
Participants and administration of the Program, including but not limited to,
the authority to construe and interpret any provisions of the Program and to
take all other actions deemed necessary or advisable for the proper
administration of the Program, and such decisions shall be binding on all
parties.

(b) The Company shall indemnify and hold harmless each member of the
Compensation Committee and any other employee of the Company that acts at the
direction of the Compensation Committee against any and all expenses and
liabilities arising out of his or her administrative functions or fiduciary
responsibilities, including any expenses and liabilities that are caused by or
result from an act or omission constituting the negligence of such member in the
performance of such functions or responsibilities, but excluding expenses and
liabilities that are caused by or result from such member’s or employee’s own
gross negligence or willful cause. Expenses against which such member or
employee shall be indemnified hereunder shall include, without limitation, the
amounts of any settlement or judgment, costs, counsel fees, and related charges
reasonably incurred in connection with a claim asserted or a proceeding brought
or settlement thereof.

Section 5.07. Consolidations, Mergers, Etc. In the event of a merger,
consolidation or other transaction, nothing herein shall relieve the Company
from any of the obligations set forth in the Program; provided, however, that
nothing in this Section 5.07 shall prevent an acquirer of or Successor to the
Company from assuming the obligations, or any portion thereof, of the Company
hereunder pursuant to the terms of the Program provided that such acquirer or
Successor provides adequate assurances of its ability to meet this obligation.
In the event that an acquirer of or Successor to the Company agrees to perform
the Company’s obligations, or any portion thereof, hereunder, the Company shall
require any person, firm or entity which becomes its Successor to expressly
assume and agree to perform such obligations in writing, in the same manner and
to the same extent that the Company would be required to perform hereunder if no
such succession had taken place.

Section 5.08. Successors and Assigns. This Program shall be binding upon and
inure to the benefit of the Company and its Successors and assigns. This Program
and all rights of each Participant shall inure to the benefit of and be
enforceable by such Participant and his or her personal or legal
representatives, executors, administrators, heirs and permitted assigns. If any
Participant should die while any amounts are due and payable to such Participant
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of the Program to such Participant’s devisees,
legatees or other designees or, if there be no such devisees, legatees or other
designees, to the legal representative of such Participant’s estate. No
payments, benefits or rights arising under the Program may be assigned or
pledged by any Participant, except under the laws of descent and distribution.

 

15



--------------------------------------------------------------------------------

Section 5.09. Notices. All notices and other communications provided for in the
Program shall be in writing and shall be sent, delivered or mailed, addressed as
follows: (a) if to the Company, at the Company’s principal office address or
such other address as the Company may have designated by written notice for
purposes hereof, directed to the attention of the General Counsel, and (b) if to
any Participant, at his or her residence address on the records of the Company
or to such other address as he or she may have designated to the Company in
writing for purposes hereof. Each such notice or other communication shall be
deemed to have been duly given or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, except that any
change of notice address shall be effective only upon receipt.

Section 5.10. Tax Withholding. The Company shall have the right to deduct from
any payment hereunder all taxes (federal, state or other) which it is required
to withhold therefrom.

Section 5.11. No Employment Rights Conferred. This Program shall not be deemed
to create a contract of employment between any Participant and the Company
and/or its Affiliates. Nothing contained in the Program shall (a) confer upon
any Participant any right with respect to continuation of employment with the
Company or (b) subject to the rights and benefits of any Participant hereunder,
interfere in any way with the right of the Company to terminate such
Participant’s employment at any time.

Section 5.12. Entire Program. This Program contains the entire understanding of
the Participants and the Company with respect to severance arrangements
maintained on behalf of the Participants by the Company. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the Participants and the Company with respect to the subject matter
herein other than those expressly set forth herein.

Section 5.13. Prior Agreements. This Program supersedes all prior agreements,
programs and understandings (including all written and verbal agreements and
understandings) between each Participant and the Company regarding the terms and
conditions of each Participant’s employment and severance arrangements.

Section 5.14. Severability. If any provision of the Program is, becomes or is
deemed to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of the Program shall not
be affected thereby.

Section 5.15. Governing Law. This Program shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
conflict of laws rules, and applicable federal law.

 

KRATON PERFORMANCE POLYMERS, INC. By:   /s/ Richard A. Ott

Name:

  Richard A. Ott

Title:

  Vice President HR

 

16



--------------------------------------------------------------------------------

EXHIBIT A

KRATON PERFORMANCE POLYMERS, INC.

EXECUTIVE SEVERANCE PROGRAM

INITIAL PARTICIPANTS*

Thomas A. Abrey

Damian T. Burke

Jason P. Clark

Stephen W. Duffy

Kevin M. Fogarty

Lothar P.F. Freund

Holger R. Jung

G. Scott Lee

Richard A. Ott

Stephen E. Tremblay

 

* Subject to execution of and Employee Confidentiality and Non-Competition
Agreement and, if applicable, a Termination of Employment and Release Agreement
in a form acceptable to the Company

 

17